 

UNITED « FTE NP ~

AlBuaUEN ES: Dis uD ‘es

IN THE UNITED STATES DISTRICT COURT Ney fl COUR,
4EXiog SF

FOR THE DISTRICT OF NEW MEXICO OCF 2 8 2019

UNITED STATES OF AMERICA,
Plaintiff, Cr. No. 16-2724 WJ

Counts 1-2: 18 U.S.C. §§ 1153,
1201(a)(2): Kidnapping.

VS.

JOHN B. HENRY,

Defendant.
INFORMATION
The United States Attorney charges:
Count 1
On or about June 18, 2011, in Indian Country, in McKinley County, in the District of
New Mexico, the defendant, JOHN B. HENRY, did unlawfully, knowingly, and willfully
kidnap and attempt to kidnap, abduct, seize, confine, inveigle, and carry away Jane Doe | for
some purpose or benefit.
In violation of 18 U.S.C. §§ 1153, 1201(a)(2).
Count 2
On or about June 18, 2011, in Indian Country, in McKinley County, in the District of
New Mexico, the defendant, JOHN B. HENRY, did unlawfully, knowingly, and willfully
kidnap and attempt to kidnap, abduct, seize, confine, inveigle, and carry away Jane Doe 2 for

some purpose or benefit.

In violation of 18 U.S.C. §§ 1153, 1201(a)(2).
 

 

JOHN C. ANDERSON
United States Attorney

 

Albuquerque, NM 87102
(505) 346-7274
